Appeal Dismissed and Memorandum Opinion filed February 7, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00912-CV


                          BRANDI ALLEN, Appellant

                                        V.

                   CRYSTAL BAY APARTMENTS, Appellee

              On Appeal from the County Civil Court at Law No. 4
                            Harris County, Texas
                       Trial Court Cause No. 1114423


                   MEMORANDUM                   OPINION

      This is an appeal from a judgment signed October 2, 2018. The clerk’s record
was filed October 30, 2018. The reporter’s record was filed November 30, 2018. No
brief was filed.

      On January 8, 2019, this court issued an order stating that unless appellant
filed a brief on or before January 30, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).



      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                             PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                         2